Citation Nr: 1102240	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
right knee degenerative joint disease.

2.  Entitlement to an evaluation greater than 10 percent for 
right knee internal derangement.

3.  Entitlement to an evaluation greater than 10 percent for 
right knee surgical scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to October 
1981, from October 1991 to April 1992, and from January 1997 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2005, the RO assigned a 10 percent evaluation for right 
knee degenerative joint disease; and continued 10 percent 
evaluations for right knee internal derangement and right knee 
surgical scar.  The Veteran disagreed with the decision and 
subsequently perfected this appeal.  

In his March 2006 VA Form 9, the Veteran requested a hearing at a 
local VA office before a member of the Board.  In April 2006, the 
Veteran again requested a travel board hearing.  

On review, it does not appear that the Veteran was scheduled for 
a travel board hearing.  In December 2010, the Veteran's 
representative submitted a motion to remand for a travel board 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the appropriate RO.  Provide 
him and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


